DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 01-25-2021 has been entered.
Claims 1-20 are pending.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Davis (US# 2017/0281448) represents the closest prior art of record and discloses a funerary insert kit 103 (or funerary display arrangement) for use with a reusable shell 400 (see Fig. 11), comprising:
a corrugated paper container 102 having a bottom wall/panel 108, first and second side walls/panels 110,112 extending upward from the bottom wall, and first and second end walls/panels 114,116 extending upward from the bottom wall, the first and second sidewalls, the first and second end walls and bottom wall forming an open top container ([0026], lines 4-6) having a width and length configured to reasonably fit an adult human body in supine position, the open top container configured to fit within the reusable shell (Fig. 11); and
fabric segments 154, 156, 158, 160.
Regarding claim 1, Davis fails to disclose or suggest at least a first fabric segment affixed to a first rigid substrate, the first rigid substrate configured to fit adjacent an interior surface of at least a first side panel of the reusable shell.
Regarding claim 10, Davis fails to disclose or suggest at least a first fabric segment affixed to a first rigid substrate, the first rigid substrate configured to fit adjacent an interior surface of at least the 
Regarding claim 16, Davis fails to disclose or suggest wherein an interior surface of the first side panel includes at least a first receptacle affixed thereto, the first receptacle including a first surface affixed to the side panel interior surface, and at least a second portion extending inward from the interior surface of the first side panel and upward, the first receptacle configured to receive and position at least a portion of a first rigid substrate having a first fabric segment attached thereto, such that the first fabric segment is positioned to be draped over at least a portion of a deceased human body disposed within the container.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM L MILLER whose telephone number is (571)272-7068.  The examiner can normally be reached on 9:30 - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



WILLIAM L. MILLER
Primary Examiner
Art Unit 3677



/WILLIAM L MILLER/Primary Examiner, Art Unit 3677